DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 filed on 4/12/2019 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5  are rejected under 35 USC 102(a) (2) as being anticipated by, or alternatively under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2009/0092730 Al) in view of Dybing et al. (US 2003/0054068 Al) which is incorporated by reference in Smith et al.

Regarding claim 3,  Dybing discloses concentration of the ion exchange treated dairy material by membrane filtration.  As known in the art, membrane filtration  is classified into reverse osmosis, nanofiltration, ultrafiltration, and microfiltration based on the molecular weight cut-off of the membrane. “Membrane filtration” is  therefore considered to include nanofiltration.
Regarding claims 2 and 4, Dybing discloses removing sodium ions from the phosphate -to -calcium ratio adjusted  dairy material in a concentration step ([0030], claim 21).   Fig. 1 shows exemplary ultrafiltration/diafiltration of sodium ions. It is considered that if potassium ions were exchanged in an ion exchange process, potassium ions would be removed in membrane separation.
Regarding claim 5, Dybing discloses concentrating the mineral-depleted dairy material  by  membrane filtration [0030],  evaporation or spray drying [0055][0056].
Claims 1-5 therefore disclose the subject matter in claims 1-5, rendering the claims unpatentable.

Claim(s) 6-11  are  rejected under 35 U.S.C. 102(a)(1) as being anticipated  by, or alternatively under 35 USC 103 as being unpatentable over Arnaud et al. (EP0016292 (A1)
Regarding claim 6 Arnaud discloses a method of making a dairy product the method comprising subjecting a dairy by-product stream to ion exchange to remove calcium therefrom  [0011] [0015][0018],  concentrating the calcium-depleted product [0030], combining the calcium-depleted by-product stream with dairy components (exemplified by milk fat, see working example, cheese[0035]) to produce the dairy product; wherein the dairy product inherently contains an amount of native phosphate and citrate sufficient to emulsify fat and hydrate protein in the dairy product; as no external emulsifiers are added.
Regarding claim 7 Arnaud discloses whey, [0015] which is conventionally produced from curdled milk by filtration.
Regarding claim 8, Arnaud discloses milk, buttermilk whey and other dairy materials [0016] as claimed.
Regarding claims 9 and 10, Arnaud discloses whey, which is considered to include  lactose-removed whey wherein lactose is conventionally removed by crystallization. 
Regarding claim 11, “concentration” (for example [0030]) inherently includes known methods in the art such as one or more of the claimed methods.
Arnaud therefore anticipates or renders obvious the subject matter in claims 6-11, rendering the claims unpatentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al. (US 6,475,390 B1).

lactose crystallization process (column 2 lines 66-67) .that has been subjected to ion exchange; to nanofiltration to remove monovalent cations and produce an ion-depleted dairy permeate;  passing the ion depleted dairy permeate through an ion exchange column, and passing a sodium containing  eluting solution  through the ion exchange column wherein the eluting solution is a whey permeate comprising sodium ions. to produce a composition comprising ionic components collected from the first eluting peak. The ionic components comprise soluble Salts of potassium and Sodium, phosphates, citrates and lactates. This mixture would be suitable for use as a natural salt alternative, with applications in meat and dairy products and nutritional formulations, as nutritional or functional additives (column 5 lines 54-59). Durham discloses a method to prepare dairy stream derived sodium citrate and phosphate. It would have been obvious to one of ordinary skill in the art to combine these salts with dairy ingredients in emulsifying and hydrating  dairy components,  as these salts are routinely used for this purpose in the art.  These dairy components are separate from the starting dairy material, as claimed in claim 14.
	Regarding claims 15 and 16,  whey permeate, milk permeate, and mother liquor from lactose crystallization process, for example are produced conventionally by membrane processes such as ultrafiltration or microfiltration.
	Regarding claim 18, a dairy component broadly includes milk and whey protein concentrates produced by ultrafiltration.
	Regarding claim 20, Durham discloses reverse osmosis to concentrate to dewater or concentrate byproduct streams. One would therefore apply reverse osmosis to concentrate eluted salt streams with a reasonable expectation of success.
	Claim 19 is rejected under 35 USC 103 as being unpatentable over Durham as applied to claim 12 above, in view of Scott et al. (US 2012/0121781 Al).
Durham does not specifically disclose applying a solution of sodium chloride or hydroxide in eluting citrate /phosphate. Scott (example 2) however discloses that sodium hydroxide, for example, is conventionally applied for this purpose. Therefore substituting a sodium -ion -containing stream in Durham with a conventional sodium salt solution is an obvious modification of the method in Durham to produce emulsifying salts as claimed.
Claims 12-20 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793